Citation Nr: 1045535	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities, to include as secondary to service-
connected degenerative disc disease of the lumbar spine with 
fusion at L5-S1.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1973, and he also had subsequent service with the National Guard 
between September 1973 and May 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Waco, Texas, 
VA RO, which denied entitlement to service connection for 
peripheral neuropathy of both lower extremities.  This issue was 
remanded by the Board for further development in March 2007.

The Board notes the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine with a fusion 
at L5-S1 was also remanded by the Board for further development 
in March 2007.   However, in a June 2009 rating decision, the RO 
granted service connection for degenerative disc disease of the 
lumbar spine with fusion at L5-S1.  This decision was a complete 
grant of benefits with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is 
not currently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities.  After 
a thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.  

Specifically, the Veteran has asserted throughout the course of 
his appeal that he has peripheral neuropathy of the lower 
extremities as secondary to his service-connected degenerative 
disc disease of the lumbar spine with fusion at L5-S1 or as a 
result of in-service exposure to agent orange or herbicides.
A review of the Veteran's service treatment records reveals that 
that the Veteran reported cramps in his legs in an April 1966 
Report of Medical History.  The Veteran complained of soreness in 
the anterior leg muscles in a December 1970 service treatment 
record.  However, there is no evidence in the Veteran's service 
treatment records of treatment for or diagnoses of peripheral 
neuropathy of either lower extremity.  

With regard to a current diagnosis, the Board notes that the 
Veteran was diagnosed with chronic back and leg pain in an April 
2000 private operative report from Medical Center of Plano.  The 
Veteran complained in a September 2001 VA examination report of 
low back pain that radiated into his right leg.  The Veteran was 
noted in a June 2004 VA treatment record as having low back pain 
with radiculopathy and peripheral neuropathy.  A September 2004 
VA treatment record indicated that the Veteran "may have some 
overlap of meralgia paresthetica".  In a December 2005 VA 
Neurology Clinic Note, the Veteran was diagnosed with gait 
disturbance of unknown etiology, does not appear to be central or 
peripheral as proprioception, cerebellar, vestibular, sensory and 
motor all intact.  In a March 2007 VA treatment record, the 
Veteran was diagnosed with chronic low back pain with right lower 
extremity radicular symptoms 2/2 failed back surgery syndrome 
with associated facet degenerative joint disease.   

As noted above, the Veteran was recently granted service 
connection for degenerative disc disease of the lumbar spine with 
fusion at L5-S1.  According to Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine, any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be evaluated separately 
under the appropriate diagnostic code.  Upon review of the 
medical evidence of record, the Board finds that it is unclear as 
to whether the Veteran currently has radiculopathy of the lower 
extremities that should be evaluated with his already service-
connected degenerative disc disease of the lumbar spine with 
fusion at L5-S1 according to Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine or whether the 
Veteran has a separate diagnosis of peripheral neuropathy of the 
lower extremities, for which service connection could be 
separately considered.

Therefore, given that the Veteran is now service connected for a 
lumbar spine disability, and the medical evidence of record is 
unclear as to whether the Veteran has a current diagnosis of 
radiculopathy of the lower extremities or peripheral neuropathy 
of the lower extremities, the Board finds that the necessity for 
a VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This issue 
must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he currently has peripheral 
neuropathy of the lower extremities and, if so, whether this 
peripheral neuropathy of the lower extremities was caused or 
aggravated by his active duty service or by a service-connected 
disability, to specifically include his service-connected 
degenerative disc disease of the lumbar spine with fusion at L5-
S1.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination). 

Additionally, the RO should take this opportunity to associate 
with the claims file any VA treatment records relating to the 
Veteran's claimed peripheral neuropathy of the lower extremities 
that have not already been associated with the claims file.  
Specifically, the Board notes that the Veteran indicated in a 
November 2004 statement that a CAT scan was administered on 
November 6, 2004, by a Dr. P at a VA medical facility in Waco.  
This record, as well as any recent VA treatment records, should 
be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Any and all VA treatment records relating 
to the Veteran's claimed peripheral 
neuropathy of the lower extremities that 
have not already been associated with the 
claims file should be obtained.  
Specifically, any recent VA treatment 
records and a November 6, 2004, CAT scan 
ordered by a Dr. P at a VA medical 
facility in Waco should be obtained.  

2.	Schedule the Veteran for a VA examination 
for his claimed peripheral neuropathy of 
the lower extremities.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of symptoms in the lower extremities.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should determine 
whether the Veteran has peripheral 
neuropathy or other neurological 
impairment of either lower extremity.  
Then, an opinion should be provided as to 
whether it is at least as likely as not 
that any neurological disorder and/or 
manifestations in the lower extremity were 
caused or aggravated by his active duty 
service.  An opinion should also be 
provided as to whether it is at least as 
likely as not that the Veteran's 
neurological disorder and/or 
manifestations in the lower extremity were 
caused or aggravated by a service-
connected disability, to include his 
service-connected degenerative disc 
disease of the lumbar spine with fusion at 
L5-S1.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  If the benefit sought 
on appeal remains denied, the 
Veteran and his representative 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the 
Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


